19-13895-jlg    Doc 283     Filed 07/02/20 Entered 07/02/20 09:33:42               Main Document
                                         Pg 1 of 2

                      EMMET, MARVIN & MARTIN, LLP
                                  COUNSELLORS AT LAW
                                                                                                    John Dellaportas
                                   120 Broadway 32nd Floor                                                   Partner
                                 New York, New York 10271                                          Tel: 212-238-3092
                                        212-238-3000                       Fax: 212-238-3100 Fax (alt.) 212-406-6953
                                                                                      jdellaportas@emmetmarvin.com
                                     www.emmetmarvin.com



                                                 July 2, 2020

   Via ECF

   Honorable James J. Garrity, Jr.
   U.S. Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE: In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

            Our firm represents judgment creditor Sagi Genger (“Sagi”). I write to briefly
   respond to the letter of earlier this morning of Michael Bowen, Esq. (Doc. 282), regarding
   the deposition of Michael Oldner. I trust that Mr. Pollack can address the basis for his own
   objections. Mine were largely limited to asking Mr. Herschmann and Mr. Bowen to stop
   screaming at the witness and his counsel. See, e.g., Tr. at pp. 172-178. Those admonitions
   did not require more than a few minutes out of the day. Their behavior was highly abusive
   to a witness who sat patiently answering all of their questions until past 7 PM. Although
   Mr. Bowen only provides a paper transcript, the deposition was videotaped and captures
   all of the yelling. We encourage the Court to watch it.

            We suspect the true motive behind Mr. Bowen’s letter is to get ahead of certain
   discovery motions we advised him we intend to make regarding Mr. Herschmann’s
   obstruction of two of our depositions. In our deposition of the debtor, Mr. Herschmann
   repeatedly instructed Ms. Genger (who was not his witness) not to answer my question as
   to how she intended to exercise her co-signing authority over the remaining $8.5 million
   in settlement proceeds vested to her under the March 31, 2017 agreement. This is a central
   issue in the bankruptcy, and on our pending motion to dismiss.

          Similarly, at the deposition of William McManus, the corporate representative of
   Claims Pursuit, Inc., one of the counterparties to the Trustee’s pending motion, Mr.
   Herschmann instructed Mr. McManus (who again was not his witness) not to answer my
   question as to the identity of the trustee of the trust that owns 100%, and thereby exercises
   absolute control over, Claims Pursuit, Inc. This is a key piece of information on the motion,




                            NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 283      Filed 07/02/20 Entered 07/02/20 09:33:42            Main Document
                                          Pg 2 of 2

   EMMET, MARVIN & MARTIN,    LLP                                                         2


   as the creditors ought to know the identity of the real party in interest.1

          Unlike Mr. Herschmann, I have not once instructed any witness in this case not to
   answer any question. We respectfully ask that these witnesses be recalled at his expense,
   to answer the questions they were instructed not to answer.

          We thank the Court for its consideration.

                                                  Sincerely,


                                                  John Dellaportas
   cc:    All Counsel of Record (via ECF)




   1
          We will provide
